Per Curiam.
Vice-Chancellor Howell having denied an application for preliminary injunction in this case (Wilson v. Anthony, 72 N. J. Eq. (2 Buch.) 836), the defendant demurred to the bill, and, upon hearing, the demurrer was sustained and the bill dismissed. From the decree dismissing the bill the present appeal is taken.
The decree of dismissal should be affirmed, for the reasons expressed by Vice-Chancellor Howell in denying the application for injunction.
For affirmance—The Chancellor, Chief-Justice, Garrison, Swayze, Reed, Trenchard, Parker, Bergen, Voorhees, Minturn, Bogert, Yredenburgh, Vroom, Gray, Dill—15.
For reversal—None.